Citation Nr: 0029916	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  96-45 456A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for residuals of a neck injury with cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran in this case served on active duty from March 
1991 to February 1996.  The appeal arose from a June 1996 
rating action which granted service connection for the neck 
disorder at issue and assigned a 10 percent rating that 
disorder, effective the day following discharge from service.  
The veteran appealed for a higher rating.  

Following extensive action to clarify the veteran's desire 
for a Board hearing and his availability in terms of 
reporting for a Board hearing, a Board hearing was scheduled 
in Washington, D.C., on January 30, 2001.  


FINDING OF FACT

In November 2000 the Board was notified by the wife of the 
veteran, with evidence supplied by the United States Consul 
at the American Embassy in Bogota, Columbia, that the veteran 
died on August 15, 2000, in Florencia, Columbia.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).




ORDER

The appeal is dismissed.




		
BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals


 



